FILE COPY




                                 COURT OF APPEALS
                                   SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                               CLERK
 TERRIE LIVINGSTON                 TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                        401 W. BELKNAP, SUITE 9000
JUSTICES                              FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                          LISA M. WEST
  ANNE GARDNER                              TEL: (817) 884-1900
  SUE WALKER                                                                GENERAL COUNSEL
  BILL MEIER                               FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                         www.txcourts.gov/2ndcoa



                                       March 16, 2015

   Debra A. Windsor
   Assistant District Attorney
   401 W. Belknap St.
   Fort Worth, TX 76102-1913
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00317-CR
                                          02-14-00318-CR
                 Trial Court Case Number: 1297228D
                                          1302630D

    Style:       Clevon Montego Emerson, III
                 v.
                 The State of Texas

    Dear Ms. Windsor:

           Appellant’s attorney, Anthony Green, has filed a motion to withdraw as
    counsel and a brief in support of that motion in the above styled cause. On
    October 27, 2014, this court sent a letter to appellant requesting that appellant
    notify us within 14 days in the event that he wished to file a pro se response to
    the Anders brief. Appellant notified this court that he wished to file a pro se
    response to the Anders brief and filed one on March 11, 2015. This letter is to
    inform you of the deadline for filing your response.

          Your response, should you desire to file one, is due on Friday, April 10,
    2015. If you do not file your response on or before Friday, April 10, 2015, this
    court will assume that you do not intend to file a response and it will consider the
    appeal based on appellant’s brief and the record.
                                                                       FILE COPY

02-14-00317-CR
March 16, 2015
Page 2


                                           Respectfully yours,

                                           DEBRA SPISAK, CLERK


                                           By: Shoshanna Cordova, Deputy
                                           Clerk

cc:

Criminal District Clerk, Tarrant County   Clevon Montego Emerson III
Tim Curry Criminal Justice Center         #0747387
401 W. Belknap, 3rd Floor                 Tarrant County Jail
Fort Worth, TX 76196                      100 N. Lamar
                                          Fort Worth, TX 76102
Anthony Green
209 S. Jennings Ave.
Fort Worth, TX 76104
* DELIVERED VIA E-MAIL *